Citation Nr: 1738611	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for left knee strain.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1992 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   The Veteran was scheduled for a Board videoconference hearing in September 2017.  In September 2017, prior to the hearing, the Veteran's representative submitted a written statement requesting that the Veteran's appeal be granted based on the August 2017 VA examiner's positive opinions linking the Veteran's current lumbosacral strain and bilateral knee strain to injuries incurred in service.  The representative further stated that if the claims were granted, the Veteran would withdraw his request for a hearing.  As the Veteran's claims are being granted in full, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The Veteran previously submitted claims of entitlement to service connection for a low back disorder and bilateral knee disorder which were denied in a June 1998 rating decision.  The claims were denied because it was determined that the Veteran did not have a current low back or bilateral knee disorder.  The June 1998 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, the RO obtained VA medical records and an August 2017 VA examination showing diagnoses of lumbosacral strain and bilateral knee strain.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a).  



FINDING OF FACT

The Veteran's current lumbosacral strain, right knee strain and left knee strain had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for right knee strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for left knee strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection lumbosacral strain, right knee strain and left knee strain is warranted.  The Veteran currently has lumbosacral strain, right knee strain and left knee strain, all of which were determined to be ongoing, recurrent conditions.  See August 2017 VA Examination Report.  His service treatment records show that he was treated for knee strain and low back strain in service, and the Veteran reported that he continued to have low back and knee symptoms since that time.  See id; April 2012 Notice of Disagreement.  The Veteran is competent to report the onset of his symptoms and the Board finds his testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the August 2017 VA examiner opined that it is at least as likely as not that the Veteran's lumbosacral strain and bilateral knee strain was incurred in or caused by service because the examiner's review of the Veteran's available medical records showed that he sought ongoing medical care for low back strain and bilateral knee strain during service and continuing after service until the present.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303.  The Board notes the negative nexus opinion of the June 2011 VA examiner; however, the Board affords no probative value to this opinion because it is based on inaccurate facts (i.e., that there was no continuing medical care for low back or bilateral knee strain after the Veteran's service).  


ORDER

Service connection for lumbar strain is granted.

Service connection for right knee sprain is granted.

Service connection for left knee sprain is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


